Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARANTO (US 10900755) in view of DOWNING (US 2015/0285599).
Regarding claim 1, PARANTO discloses a portable laser weapon (see FIG.s 1-7) comprising: a laser generation unit (100 FIG. 1) generating a high-power laser beam; a wearing unit (backpack FIG. 2c) having the laser generation unit therein and being able to be worn on an individual; a sighting-shooting unit (114 and 122 FIG. 1, see FIG. 3) receiving and shooting the laser beam generated from the laser beam generation unit; and a beam transmission cable (118 FIG. 1) connecting the laser generation unit and the 
Although it is required of a computer-controlled actuator to include a distance measurer measuring a distance between a target and an outlet of the laser beam, PARANTO does not explicitly show such distance measurer measuring a distance between a target and an outlet of the laser beam.
DOWNING teaches a distance measurer (¶0023] and ¶[0036] and ¶[0046]) measuring a distance between a target and an outlet of the laser beam.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a known automatic focuser, as 
Regarding the cooler and the temperature sensor, it is further noted that one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed cooler and cooling system, and absent any significant structural details of the essential claimed subject matter in the claim language, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known coolers in order to achieve desired heat dissipation efficiency in accordance to a preferred application of the apparatus. 
Regarding claim 2, PARANTO further discloses the wearing unit comprises: a backpack casing (evident of a backpack, col. 4 line 38 and col. 9 line 56); having the laser generation unit therein and configured to be worn on the back of an individual (operationally evident); and shoulder belts (required of a backpack) respectively disposed on both sides of the backpack casing to be worn on the shoulders of an individual.
Although PARANTO does not explicitly show the shoulder belts, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that a backpack requires shoulder belts in order for it to operate in the intended way.
Regarding claim 3, PARANTO further discloses the laser generation unit comprises: a chargeable battery (112 FIG. 1) supplying power to the laser generator and the control board.
claim 4, PARANTO further discloses the cooler is an air-cooling cooler (evident of 132 FIG. 1).
Regarding claim 5, PARANTO further discloses the air-cooling cooler comprises: a blowing fan (132 FIG. 1) suctioning external air into the wearing unit and discharging air in the wearing unit to the outside (operationally evident); and heat dissipation fins (see col. 7 line 24 and 108 FIG. 1) attached to an outer side of the laser generator.
Regarding claim 6, PARANTO further discloses the control board receives in real time temperature information of the laser generator from the temperature sensor, operates the cooler when the temperature of the laser generator is a predetermined temperature or higher, and stops the cooler when the temperature of the laser generator is the predetermined temperature or lower (evident of 610 and 710 FIG.s 6 and 7; see also col 17 line 5 and col. 18 line 59 to col. 19 line 5).
Regarding claim 8, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate power management features with the assembly, such that the control board enables a laser beam to be continuously generated when the remaining power of the chargeable battery is a predetermined amount or more and a shot signal is applied, and causes a laser beam be generated with predetermined intervals when the remaining power of the chargeable battery is less than the predetermined amount and a shot signal is applied, in order to optimize the run time of the assembly in its intended operation. 
Regarding claim 9, PARANTO further teaches the beam transmission cable (118 FIG. 1) is an optical-control integrated cable comprising: an optical fiber cable member transmitting a laser beam generated from the laser generation unit to the sighting-
Although PARANTO does not explicitly show the shot control cable member being part of the beam transmission cable, and a cover member covering the optical fiber cable member and the shot control cable member, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the shot control cable in the beam transmission cable for reducing number of parts and yielding less number of parts for the assembly and utilize a cover with the beam transmission cable in order to improve the durability of the assembly for its intended operation. 
Regarding claim 10, PARANTO further discloses a high-power laser optical window (such as 404 and 406 FIG. 4) finally outputting a laser beam is disposed at an end of the sighting-shooting unit.
Regarding claim 12, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize an automatic feedback between the focuser and the distance measurer, such that the focuser is connected to the distance measurer through an automatic focus correction control line and feeds back the fact that a focus has been formed at a current distance measured by the distance measurer through the automatic focus correction control line, in order to improve the ease of operation and the modularity of the assembly.
Regarding claim 13, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to include a known and workable laser aimer emitting a target-aiming laser to a target with the sighting-shooting unit in . 
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art of record does not teach the claimed temperature sensor and cooler; however, as also indicated by the applicant, PARANTO in col. 7 line 6 to col. 8 line 33, col. 13 line 7-15, col 17 line 5 and col. 18 line 59 to col. 19 line 5 teach the claimed cooler and cooling mechanism based on a sensed temperature of the system. One of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed cooler and cooling system, and absent any significant structural details of the essential claimed subject matter in the claim language, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known coolers in order to achieve desired heat dissipation efficiency in accordance to a preferred application of the apparatus. 
Applicant is respectfully invited to contact the examiner in order to help facilitate a mutual understanding of the intended invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /ARMAN B FALLAHKHAIR/ Examiner, Art Unit 2875